ORDER
PER CURIAM.
Michael Dollison appeals his conviction, following a jury trial, for sexual assault, § 566.040, RSMo 2000. The State pleaded, and the court found Mr. Dollison to have been a prior offender, and he was sentenced to five years imprisonment. He claims two points of error, asserting that the State failed to prove him guilty beyond a reasonable doubt and that the court erred in overruling his objection to the State’s statement in closing argument about a fact outside the record. The judgment is affirmed. Rule 30.25.